       Case 3:19-cv-00196-CWR-FKB Document 30 Filed 05/21/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ALYSSON MILLS, IN HER CAPACITY                     Case No. 3:19-cv-196 CWR-FKB
 AS RECEIVER FOR ARTHUR LAMAR
 ADAMS AND MADISON TIMBER                           Arising out of Case No. 3:18-cv-252,
 PROPERTIES, LLC,                                   Securities and Exchange Commission v.
                                                    Arthur Lamar Adams and Madison Timber
        Plaintiff,                                  Properties, LLC

 v.                                                 Hon. Carlton W. Reeves, District Judge

 BANKPLUS; BANKPLUS WEALTH                          ORAL ARGUMENT REQUESTED
 MANAGEMENT, LLC; GEE GEE
 PATRIDGE, VICE PRESIDENT AND CHIEF
 OPERATING OFFICER OF BANKPLUS;
 STEWART PATRIDGE; JASON COWGILL;
 MARTIN MURPHREE; MUTUAL OF
 OMAHA INSURANCE COMPANY; and
 MUTUAL OF OMAHA INVESTOR
 SERVICES, INC.,

        Defendants.


                            BANKPLUS’ MOTION TO DISMISS

         Defendants BankPlus and BankPlus Wealth Management, LLC move this Court under

Federal Rule of Civil Procedure 12(b)(6) to dismiss the action asserted by Plaintiff Allyson Mills,

in her capacity as Receiver for Arthur Lamar Adams and Madison Timber Properties, LLC. For

the reasons discussed in the attached memorandum, Plaintiff fails to state a claim and her action

should be dismissed with prejudice.

         Wherefore, Defendants BankPlus and BankPlus Wealth Management, LLC pray that their

motion be granted and the Court enter a judgment dismissing the action asserted the Receiver with

prejudice.

                                                  Respectfully submitted,

                                             ________ /s/ Kaytie M. Pickett _______


{N3823151.1}
       Case 3:19-cv-00196-CWR-FKB Document 30 Filed 05/21/19 Page 2 of 2




                                              Kaytie M. Pickett (MS Bar 103202)
                                              Stacey Moore Buchanan (MS Bar 103882)
                                              JONES WALKER LLP
                                              190 E. Capitol St., Ste. 800
                                              Jackson, Mississippi 39205
                                              Telephone: (601) 949-4900
                                              Facsimile: (601) 949-4804
                                              kpickett@joneswalker.com
                                              Attorneys for Defendants BankPlus & BankPlus
                                              Wealth Management LLC


                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing pleading has been served on all

parties and/or their counsel of record, by e-mail, by ECF, facsimile, by-hand, and/or by United

States mail.

         Jackson, Mississippi, this 21st day of May, 2019.




                                                     ________ /s/ Kaytie M. Pickett _______




{N3823151.1}
